Citation Nr: 1102392	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  05-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for cardiac problems, 
including as secondary to service-connected PTSD.

3.  Entitlement to service connection for alcoholism, including 
as secondary to service-connected PTSD.

4.  Entitlement to service connection for bipolar disorder, sleep 
disturbance, anxiety, depression, and acute distress and 
dysthymia, including as secondary to service-connected PTSD.
  
5.  Entitlement to an increased rating in excess of 30 percent 
for PTSD.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active 
service from January 1969 to October 1971.       

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received in 
April 2005, the Veteran requested a Board hearing at the RO 
(Travel Board hearing).  In a written statement received in 
February 2008, the Veteran subsequently withdrew the hearing 
request, and asked that his appeal be forwarded to the Board as 
soon as possible.  The hearing request is withdrawn.  See 38 38 
C.F.R. § 20.704 (2010).  

This case was previously before the Board in May 2008, wherein it 
was remanded for additional development.  The case was returned 
to the Board for appellate consideration.   

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the Veteran's pending 
claim of entitlement to service connection for acquired 
psychiatric disorders (other than PTSD and alcoholism), and his 
claim for an increased disability rating for PTSD.  Those claims 
are being remanded to the RO via the Appeals Management Center 
(AMC).  


FINDINGS OF FACT

1.  Hypertension was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the Veteran's active service, or causally related to 
or aggravated by service-connected disability.

2.  The Veteran had active service in the Republic of Vietnam 
where he was exposed to herbicides. 

3.  The Veteran currently has ischemic heart disease.

4.  Alcoholism is not causally related to the Veteran's active 
service, or causally related to or aggravated by service-
connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, active 
service and is not proximately due to or aggravated by service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2010).

2.  Ischemic heart disease is presumed to have been incurred in 
active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Alcoholism was not incurred in, or aggravated by, active 
service and is not proximately due to or aggravated by service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court), 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, those 
five elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

The RO sent the Veteran a VCAA notice letters dated in May 2004, 
July 2004, March 2005, August 2005, May 2008, July 2008, and May 
2009.  These letters, in pertinent part, explained the evidence 
necessary to substantiate the Veteran's claims for service 
connection, as well as the legal criteria for entitlement to such 
benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence.  In addition, the May 
2008, July 2008, and May 2009 letters from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  Although the notice 
requirements required by Dingess/Hartman were provided to the 
Veteran after the initial adjudication, the claims were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  As such, the Veteran has not been prejudiced 
and there was no defect with respect to timing of the VCAA 
notice.

The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of the claims.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issue on appeal.  The Veteran does not 
contend otherwise.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Service Connection Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 
3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 
3.309(e) shall, in turn, be presumptively service connected if 
this requirement is met, even though there is no record of such 
disease during service.  They are:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established, effective July 9, 2001.  See 66 Fed. Reg. 23166, 
23169 (May 8, 2001).  Ischemic heart disease, Parkinson's 
disease, hairy cell leukemia, and other chronic B-cell leukemias 
are among the diseases listed in 38 C.F.R. § 3.309 for which 
presumptive service connection is available based on in-service 
herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010) 
(amending 38 C.F.R. § 3.309(e)).  On October 29, 2010, the VA 
Secretary issued a memorandum lifting the stay of appeals 
affected by the new herbicide-related presumptions, including the 
presumption available for ischemic heart disease, effective 
October 30, 2010.

A presumption of service connection based on exposure to 
herbicides is not warranted for any condition for which the 
Secretary of VA has not specifically determined a presumption of 
service connection is warranted.  See Notice, 64 Fed. Reg. 59232-
59243 (1999).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude establishing entitlement 
to service connection with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  See 
38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation of 
a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. §3.310(a).  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is 
required to show this secondary cause-and-effect relationship; 
mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

Pursuant to 38 U.S.C.A. §§ 105, 1110 and 1131, "no compensation 
shall be paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  Willful 
misconduct is defined as "an act involving conscious wrongdoing 
or known prohibited action."  It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.  Mere technical violation 
of police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or death.  
See 
38 C.F.R. § 3.1(n).  

Alcohol use is considered willful misconduct where one 
deliberately drinks a beverage to enjoy its intoxicating effects, 
and intoxication results proximately and immediately in 
disability or death.  See 38 C.F.R. § 3.301(c)(2).  Similarly, 
the progressive and frequent use of drugs to the point of 
addiction is considered willful misconduct.  Where drugs are used 
to experience their effects, and the effects result proximately 
and immediately in disability, the disability is considered the 
result of willful misconduct.  See 38 C.F.R. § 3.301(c)(3).  But, 
diseases or disabilities that are a secondary result of chronic 
alcohol or drug use are not considered to be of willful 
misconduct origin.  See 38 C.F.R. § 3.301(c)(2), (c)(3).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), overruling 
Barela v. West, 11 Vet. App. 280 (1998), the Federal Circuit 
Court held that veterans can only recover for an alcohol or drug 
abuse disability secondary to a service-connected disability if 
they can adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary service-
connected disability.  Compensation would only result where there 
is clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary service-
connected disability.  This case primarily concerns situations 
where the veteran has a service-connected psychiatric disorder 
and is attempting to receive additional compensation, etc., for 
his alcohol and/or drug abuse on the premise that it is 
proximately due to or the result of his service-connected 
psychiatric disability.  The converse of this, however, is not 
sustainable where he has abused alcohol and/or drugs and wants 
compensation for it as the primary condition - as opposed to the 
secondary residual.

Service Connection Analysis

Hypertension and Alcoholism

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for hypertension and 
alcoholism, including as due to his service-connected PTSD, so 
these claims must be denied.  38 C.F.R. § 3.102.  

The Veteran's service treatment (medical) records do not show 
that the Veteran complained of or was treated for hypertension or 
alcoholism during his military service, or had chronic symptoms 
of such disorders during service.  The Board points out that 
physical examination of the Veteran's cardiovascular system in 
service was normal, as was his psychiatric evaluation.  See 
38 C.F.R. § 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation").  Likewise, 
the Board points out that the Veteran did not make any complaints 
specifically related to his blood pressure at the service 
examinations, including at the service discharge examination; he 
also denied excessive alcohol use at the 1969 service 
examination.  

Additionally, weight of the evidence demonstrates no continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  While 
the Veteran asserts that his hypertension and alcoholism began 
during his service, or in the alternative, as a result of his 
service-connected PTSD, his VA treatment records indicate that 
the Veteran began treatment for hypertension in 2001.  (See, 
i.e., February 2001 and November 2002 VA treatment notes, May 
2009 VA examination report).  There are references to alcohol 
abuse in treatment records dated October 2002.  Accordingly, the 
Board cannot conclude that such claimed disorders are shown to 
have begun during service.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. 
§ 3.303(d) specifically permit a grant of service connection even 
when the initial diagnosis occurred after service, so long as 
there is competent medical evidence establishing the necessary 
link to service.  However, there is no objective medical evidence 
that relates these disabilities to his military service.  
Moreover, there is no medical nexus evidence of record otherwise 
linking these disabilities to his service-connected PTSD.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To the contrary, 
the Board points out that neither the Veteran's VA treating 
providers nor the VA examiners have associated the hypertension 
or alcoholism to service or to the service-connected PTSD.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility and probative value of 
proffered evidence in the context of the record as a whole).  

The Board finds that the May 2009 VA examination reports are of 
significant probative weight because the opinions were based on a 
review of the entire record, history by the Veteran, full 
examination, and the opinions were supported with a rationale.  
The VA examination reports reflect the examiners' opinions that 
the Veteran's hypertension and alcoholism are not related to 
active service, and are not related to the service-connected 
PTSD.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(stating that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims folder 
and the thoroughness and detail of the opinion); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that 
most of the probative value of a medical opinion comes from its 
reasoning, and threshold considerations include whether the 
person opining is suitably qualified and sufficiently informed).

Significantly, the May 2009 VA psychiatric examination noted that 
the Veteran reported a history of alcohol abuse prior to service, 
and that his alcohol abuse did not appear to worsen during or as 
a result of his military service or PTSD; the VA examiner found 
that the Veteran's alcoholism existed independent of his PTSD.  
Likewise, the VA cardiac examiner reasoned that the pertinent 
medical literature did not show a relationship between 
hypertension and PTSD.  

The Veteran has not shown, however, that he has the expertise 
required to offer an opinion regarding any causal relationship 
between his hypertension and alcoholism and his active service, 
including his service-connected PTSD.  While the Veteran's 
contentions have been considered carefully, these contentions are 
outweighed by the medical evidence of record.  Medical evidence 
generally is required to establish a complex medical diagnosis or 
to address questions of medical causation.  Lay assertions of 
medical status do not constitute competent medical evidence for 
these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  See 
 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau 
v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

As there is a preponderance of evidence against the claims for 
service connection for hypertension and alcoholism, including as 
secondary to service-connected PTSD, the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Cardiac Disability

The Board finds that the evidence is in favor of the Veteran's 
claim for service connection for a cardiac disability, 
specifically, ischemic heart disease, as secondary to herbicide 
exposure during service in the Republic of Vietnam.  The 
Veteran's service treatment records and service personnel records 
(DD Form 214) show that he had active service in the Republic of 
Vietnam from July 1969 to July 1970.  The DD Form 214 shows that 
medals included the Combat Action Ribbon, Vietnam Cross Gallantry 
with palm and frame, and the Navy Commendation Medal with a 
Combat "V" for his Vietnam service.  Given the foregoing, the 
Board finds that the circumstances of the Veteran's active 
service included in-country duty in Vietnam.  Because the Veteran 
had in-country duty in Vietnam, his active service meets the 
regulatory definition of Vietnam service found in 38 C.F.R. 
§ 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 
2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as 
permissible VA's regulatory interpretation of "service in 
Vietnam" as requiring in-country duty or visitation in Vietnam).  
Because the Veteran had active service in Vietnam, his in-service 
exposure to herbicides (Agent Orange) is presumed.  See 38 C.F.R. 
§§ 3.307, 3.309.  

VA treatment records show that the Veteran has been diagnosed 
with ischemic cardiomyopathy, myocardial infarction, coronary 
artery disease, and ischemic congestive heart failure.  The 
Veteran underwent coronary artery bypass graft in April 2006.  
While the service medical records do not show that the Veteran 
complained of or was treated for ischemic heart disease or 
related cardiovascular complaints during his military service, 
the provisions of 38 C.F.R. § 3.309(e) specifically permit a 
grant of service connection ischemic heart disease on a 
presumptive basis, as long as there is competent medical evidence 
establishing that the Veteran has a current diagnosis of ischemic 
heart disease and proof of service in the Republic of Vietnam.   

The Board notes that the revised 38 C.F.R. § 3.309(e) defines 
ischemic heart disease as including, but not limited to, acute, 
subacute, and old myocardial infarction, atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery, and 
stable, unstable, and Prinzmetal's angina.  The revised 38 C.F.R. 
§ 3.309(e) also adds a new Note 3 which reads as follows:  "For 
purposes of this section, the term ischemic heart disease does 
not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of Ischemic heart disease."  See 
75 Fed. Reg. 53,202 (Aug. 31, 2010) codified at 38 C.F.R. 
§ 3.309(e), Note 3 (2010) (emphasis added).  As the Veteran is 
presumed to have been exposed to herbicides during active service 
in Vietnam, and has been diagnosed with ischemic heart disease, 
service connection for ischemic heart disease is warranted on a 
presumptive service connection basis.  38 C.F.R. § 3.309(e). 


ORDER

Service connection hypertension, including as due to service-
connected PTSD, is denied.

Service connection for ischemic heart disease is granted.

Service connection for alcoholism, including as due to service-
connected PTSD, is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The RO has not complied with the Board's May 2008 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on a veteran, as a 
matter of law, the right to compliance with the remand orders).  
As noted in the previous Board remand, the Veteran contends that 
he has experienced psychiatric problems, including sleep 
impairment, anxiety, depression, and acute distress, including as 
secondary to his service-connected PTSD; the remand requested a 
VA examination to determine whether these symptoms were part of 
the Veteran's PTSD symptomatology or the result of another 
psychiatric disability.  The Board notes that the Veteran has 
been afforded a VA examination regarding his claim of entitlement 
to service connection for his psychiatric complaints, in May 
2009, but points out that this examination found that the Veteran 
had PTSD and bipolar disorder, without a clear opinion as to 
whether the bipolar disorder is related to service or the 
service-connected PTSD.  While the VA examiner listed some 
symptomatology, further delineation between symptomatology 
related to the Veteran's bipolar disorder and those symptoms 
related to his service-connected PTSD would aid in deciding this 
case.   

In a June 2010 addendum, the VA examiner reviewed the previous 
examination and findings and opinions, indicated that some PTSD 
symptoms were distinct from bipolar disorder and that other 
symptoms overlapped with bipolar disorder, and indicated that 
further examination of the Veteran would be helpful in answering 
the questions posed by the Board remand order.  The June 2010 
addendum recommended that the Veteran be afforded additional 
psychological testing in order to clarify the nature and etiology 
of the  bipolar disorder and the current nature and severity of 
his service-connected PTSD symptoms.  

Because the Veteran's claims file does not show that any 
additional psychological testing has been obtained, and as the 
claim for service connection for other psychiatric disorders 
(other than PTSD) and for an increased disability rating for PTSD 
are inextricably intertwined, the Board will defer appellate 
consideration on the issue of increased rating for PTSD until an 
additional VA examination is obtained in order to clarify the 
Veteran's PTSD symptoms and the nature and etiology of the 
bipolar disorder.  See, e.g., Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered); see also Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996) (the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected disorder and 
a service-connected disability in the absence of medical evidence 
that does so).  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claim for service connection for 
additional psychiatric disorders.  Accordingly, the Board finds 
that the Veteran should be afforded an additional VA examination 
in order to determine the nature and etiology of the Veteran's 
bipolar disorder, including the question of whether it is 
secondary to service-connected PTSD, as well as his claim for 
increased disability rating for PTSD.  See McLendon v. Nicholson, 
20 Vet. App. 79, 83-86 (2006).    

Accordingly, the issues of service connection for acquired 
psychiatric disorders (other than PTSD and alcoholism) and 
increased disability rating for PTSD are REMANDED for the 
following action:

1.  The RO/AMC should schedule the Veteran 
for a VA mental disorders examination in 
order to determine the nature and etiology of 
bipolar disorder, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his bipolar 
disorder is related to his service in the 
military, including as secondary to his 
service-connected PTSD.  The VA examiner 
should also ascertain the current severity 
and manifestations of his service-connected 
PTSD.  

The examiner should review the extensive 
examination and treatment report evidence of 
record, which includes various histories, 
findings, and psychiatric diagnoses, assess 
the history, examine the Veteran, conduct all 
necessary diagnostic testing and evaluation, 
and:  
a) diagnose all evident psychiatric 
disabilities, including, if appropriate, 
bipolar disorder; b) identify all symptoms of 
PTSD, including, if appropriate, any sleep 
disturbances, anxiety, depression, and acute 
distress; c) if possible, distinguish all 
symptoms of the Veteran's bipolar disorder 
and alcoholism from the symptoms of his PTSD; 
d) specifically opine whether the Veteran's 
bipolar disorder are part of, or proximately 
due to or the result of, his PTSD.

To assist in making this important 
determination, have the designated examiner 
review the relevant documents in the claims 
file for the Veteran's pertinent medical 
history, the Veteran's available service 
treatment (medical) records, and pertinent 
post-service treatment (medical) records.  

The requested determination should also take 
into consideration the Veteran's psychiatric, 
occupational, and recreational history prior 
to, during, and since service.  The bases for 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion cannot 
be provided without resorting to speculation, 
please indicate this in the report and set 
forth the reasoning for this conclusion.  

2.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and should readjudicate the claims of service 
connection for a psychiatric disorder (other 
than PTSD or alcoholism), including for 
bipolar disorder, and symptoms of sleep 
disturbance, anxiety, depression, and acute 
distress and dysthymia as secondary to PTSD, 
and the claim for increased disability rating 
for PTSD.  If the benefits sought remain 
denied, the RO should issue a supplemental 
statement of the case, and should afford the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The Veteran 
and his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


